Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the AFCP 2.0 filed 3/29/2021.  
The allowed claims are 17-20, 25-29, 33, 34.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 20140260343 to Rite, US 2005/0196285 to Jayanth, and US 2005/0217060 to Piccirillo.  Such art teaches certain limitations of the independent claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, stabilizing the compressor after comparing the measured sensor profile and the previously stored start-up sensor profile; during the stabilizing step, measuring a stabilization sensor profile; confirming whether the compressor is operating in the improper direction by comparing the measured stabilization sensor profile and a predetermined stabilization sensor profile; and such art also does not teach, wherein the mechanical component is a mechanical tracer, when the compressor is operating in the improper direction, the mechanical tracer of compressor is configured to add a signature in a torque, and the controller is configured to monitor the signature of the torque.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763